Title: To Thomas Jefferson from William Short, 29 February 1792
From: Short, William
To: Jefferson, Thomas


          
            Dear Sir
            Paris Feb. 29. 1792
          
          I have now to acknowlege the rect. of your two letters private—Jan 3: (cypher)—and Jan. 7. They accompanied yours public of Jan. 5. The intelligence with respect to the President’s nomination came to  me under a different form four days before hand (viz. Feb. 14.) from Mr. Morris, in London. He considered the matter settled having seen it in a letter from Mr. King of the Senate, to a friend in London. The same intelligence was published in the English newspapers. I mentioned it also to my friends here, not having a doubt that there was any suspension in the business. On the 18th. I recd. your letters and since then one from Mr. Morris wch. tells me no decision had taken place in the Senate on the 10th. of Jany.—I was indisposed previously to recieving Mr. Morris’s first letter, but from that time I have been disordered both in mind and body, but particularly in the former in a manner that has much afflicted me. I will not say any thing to you of the amazement wch. this nomination has occasioned here to the public and particularly to the friends of the revolution of all classes, as the manner in which I am affected by it renders it improper. My friends condole with me as far as it regards me personally. The preference given to Mr. Morris strikes them as well as others differently perhaps from what it should, but it leaves with all an impression with respect to me too humiliating and too painful not to render my existence a burthen to me. In their eyes it is a kind of dishonor which I am unable to support the idea of. They judge of the subject not according to the ideas entertained in America of Mr. Morris’s talents and worth in every respect (which however should be their guide) but according to the opinions they have formed of what they have seen here. They have seen me for two years past charged with the confidence of my country. They have known my zeal and see that my conduct was such as to prevent my being disagreeable to any of the parties prevailing here. They have seen Mr. Morris during that time busied in his own concerns, contriving all the ways of making money by his industry, by land jobbing and by plans of finance for liquidating the American debt, which have fallen through and they have seen him constantly attending on the ministers, and so busy with them as to have acquired the reputation (though I do not pretend to say deservedly, having always defended him from the inculpation) of an intrigant. They have seen him the constant supporter of what they consider a diabolical system of government, and what they suppose also must give much displeasure in America. They have seen him so constantly the enemy of the principles of the present revolution as to be constantly cited and to be considered as the servant of the opposite party. They have seen him forming a plan, without mission, for the King’s acceptance of the constitution, wch. they considered as artificiously designed for effecting a counter revolution &c. &c. They have considered him therefore as one of the last men that the  American government would name here at present, and they now see me displaced to give way to him, although he has never before been employed in that way. They suppose therefore it comes from absolute want of such characters in America, and absolute incapacity and want of public confidence in me. This idea carries with it a sting in my mind that I never before had any idea of, and makes me bewail my hard fortune wch. has induced me to remain to be thus exposed to such a cruel situation. For next to being really dishonored deserving to be so, is the being supposed by one’s friends to be so.—And it is this idea which inflicts on me the pain and anxiety I now experience, and not at all that of quitting this country. My mind has been long prepared for it, and had my successor been a person who wd. have shewn here that he was named on account of his own merit rather than on account of my demerit, so that no kind of inculpation was involved on me I shd. have been perfectly resigned and satisfied. It is not for me to judge of Mr. Morris’s merits, much less of mine, but when I know that Mr. Morris was in commerce—of course that the interests of his house could often be in competition with those of the public—and particularly that his opinions are that it is more advantageous for the U.S. that their articles shd. be under a monopoly and furnished by individual contractors, as in the case of tobacco, which you must have often heard him express, I never could have supposed that any consideration whatever, could have counterbalanced such a situation, and such opinions which must ever follow such a situation. I beg a thousand pardons for the disorder of the present letter, the unavoidable effect of the present situation of my mind. The present moment is insupportable to me on account of the opinions of all with whom I have lived. The time wch. is to come I dare not look forward to. I enclose you a letter from Mde. D’Enville, & remain your most attached & sincere though afflicted friend,
          
            W: Short
          
        